Citation Nr: 1527364	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  13-02 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for hepatitis C.

2. Entitlement to an evaluation in excess of 30 percent for tinea cruris.

3. Entitlement to an evaluation in excess of 20 percent for type II diabetes mellitus.

4. Entitlement to an evaluation in excess of 20 percent for peripheral neuropathy of the left upper extremity.

5. Entitlement to an evaluation in excess of 20 percent for peripheral neuropathy of the right upper extremity.

6. Entitlement to an evaluation in excess of 10 percent for peripheral neuropathy of the left lower extremity.

7. Entitlement to an evaluation in excess of 10 percent for peripheral neuropathy of the right lower extremity.

8. Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).
REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from July 1968 to February 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal of March and June 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified before a VA Decision Review Officer (DRO) in September 2010 and before the Board at a March 2015 hearing conducted via videoconference.  Transcripts of these hearings are of record.

Each of the Veteran's increased evaluation claims, as well as his claim for a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDING OF FACT

Affording the benefit of the doubt, the Veteran has been diagnosed with hepatitis C that is etiologically related to his period of active service.


CONCLUSION OF LAW

Hepatitis C was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

With respect to the Veteran's service connection claim, since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  The Veteran claims service connection for hepatitis C, either due to the use of vaccine air guns or multiple sexual partners during service in Vietnam.

A May 2010 VA treatment record contains an opinion, provided by a VA physician, that the Veteran's hepatitis C was more likely than not acquired sexually during the days the Veteran spent in the Southeast Asia war zone.  Significantly, the VA physician noted that the genotype of hepatitis C in this case, 3a, is rare in this country, and the Veteran reported multiple sexual partners in Vietnam.  There is no negative etiological opinion of record.

"A Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  Under the benefit of the doubt doctrine established by Congress, when the evidence is in "relative equipoise, the law dictates that the Veteran prevails."  Id. 

In light of the positive medical opinion contained in the Veteran's VA treatment records, and resolving all doubt in favor of the Veteran, the Board finds that service connection for hepatitis C is warranted.


ORDER

Service connection for hepatitis C is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

With respect to the Veteran's claims for increased evaluations, the Board notes that comprehensive VA treatment records have not been associated with the claims file since October 2009.  The Veteran testified at the March 2015 Board hearing that he has continued to receive treatment at VA facilities in the time since he filed his claim in August 2009.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998).  Any outstanding VA treatment records must be obtained and associated with the claims file prior to adjudicating the appeal on the merits.

Regarding his service-connected tinea cruris, the Veteran testified at the Board hearing that his disability is typically at its worst during summer months.  The Board notes that the only VA examination of record was performed in November 2012 and, therefore, potentially does not reflect the true severity of this disability.  As such, on remand, the Veteran should be provided a new VA examination to address the current manifestations and severity of his service-connected tinea cruris.

Finally, the Veteran's claim for entitlement to a TDIU is impacted by the outcome of his increased evaluation claims; therefore, the TDIU claim is inextricably intertwined with the claims being remanded for development.  All issues "inextricably intertwined" with an issue certified for appeal are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  As the TDIU claim is "inextricably intertwined" with the increased evaluation claims, it must also be remanded to the AOJ in accordance with the holding in Harris.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file all outstanding VA treatment records.  Specifically, all records generated by VA facilities from October 2009 to the present must be obtained.  Efforts to obtain these records must be associated with the claims file and requests for these records must continue until the AOJ determines that the records sought do not exist or that further efforts to obtain those records would be futile.

2. Schedule the Veteran for a VA skin examination for the purpose of determining the manifestations and severity of his service-connected tinea cruris.  All effort should be made to schedule the Veteran's examination for a time when his skin disease is most active (generally during the summer months).  The claims file, including this remand, must be made available to the examiner for review.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  The examiner should indicate the percent of entire body involved and percent of exposed area affected.  The examiner should also note whether systemic therapy such as corticosteroids or other immunosuppressive drugs have been required to treat the service-connected disability and, if so, the frequency and duration of their use.

3. After completing the above, and any other development deemed necessary, readjudicate the Veteran's appeal based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


